DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 9/3/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 9/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 1120228. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are claiming similar subject matter relating to multi-link devices and MAC services, and device capability information.
Note that the table below compares the claims of the present invention with the relevant claims in the copending Application No. 17466042, wherein each claim that are similar or exact are in the same box side by side.
Current AP No. 17466042
Patent No. US 1120228
1. An apparatus for a non-access point (non-AP) station (non-AP STA), the apparatus comprising: processing circuitry; and memory, wherein the non-AP STA is affiliated with a non-AP multi-link device (MLD) that includes more than one other affiliated non-AP STAs, wherein for multi-link operation (MLO), the processing circuitry is configured to: perform a multi-link setup procedure with an AP MLD, the AP MLD comprising more than one affiliated APs, the multi-link setup procedure to set up links between the non-AP MLD and the AP MLD to allow frames to be communicated between the non-AP MLD and the AP MLD using a single medium access control (MAC) service access point (SAP), wherein as part of the multi-link setup procedure, the processing circuitry is configured to: encode an association request frame for transmission to the AP MLD to initiate the multi-link setup procedure; and decode an association response frame from one of the APs affiliated with the AP MLD, wherein the association request frame is encoded to indicate the links that are requested for setup and to carry an element that includes a MAC address of the non-AP MLD and capabilities of the non-AP STAs affiliated with the non-AP MLD, and wherein the association response frame indicates which of the links are accepted for setup and carries an element that includes a MAC address of the AP MLD and capabilities of the APs that are affiliated with the AP MLD.


 1. An apparatus of an access point (AP), the AP included in a plurality of APs affiliated with a multi-link AP logical entity, wherein as part of the multi-link AP logical entity, the APs of the plurality of APs share a common medium access control (MAC) data service interface to an upper layer, wherein the common MAC data service interface is associated with a common MAC address, the apparatus comprising: memory; and processing circuitry, configured to: exchange signaling with a station (STA) as part of a multi-link setup process between the multi-link AP logical entity and a multi-link non-AP logical entity, wherein the STA is included in a plurality of STAs affiliated with the multi-link non-AP logical entity, wherein the multi-link setup process establishes a link between each AP of the plurality of APs and a corresponding STA of the plurality of STAs, the links to allow frames to be communicated between the multi-link non-AP logical entity and the multi-link AP logical entity using the common MAC address to provide a single MAC data service, wherein as part of the multi-link setup process, the processing circuitry is configured to: decode, from the STA, a multi-link setup Request Frame that includes capability information of the STA and capability information of the other STAs affiliated with the multi-link non-AP logical entity; and encode, for transmission to the STA, a multi-link setup Response Frame that includes capability information of the AP and capability information of the other APs affiliated with the multi-link AP logical entity.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to multi-link devices and MAC services, and device capability information.
11. A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a non-access point (non-AP) station (non-AP STA), wherein the non-AP STA is affiliated with a non-AP multi-link device (MLD) that includes more than one other affiliated non-AP STAs, wherein for multi-link operation (MLO), the processing circuitry is configured to: perform a multi-link setup procedure with an AP MLD, the AP MLD comprising more than one affiliated APs, the multi-link setup procedure to set up links between the non-AP MLD and the AP MLD to allow frames to be communicated between the non-AP MLD and the AP MLD using a single medium access control (MAC) service access point (SAP), wherein as part of the multi-link setup procedure, the processing circuitry is configured to: encode an association request frame for transmission to the AP MLD to initiate the multi-link setup procedure; and decode an association response frame from one of the APs affiliated with the AP MLD, wherein the association request frame is encoded to indicate the links that are requested for setup and to carry an element that includes a MAC address of the non-AP MLD and capabilities of the non-AP STAs affiliated with the non-AP MLD, and wherein the association response frame indicates which of the links are accepted for setup and carries an element that includes a MAC address of the AP MLD and capabilities of the APs that are affiliated with the AP MLD.




17. A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of an access point (AP), the AP included in a plurality of APs affiliated with a multi-link AP logical entity, wherein the operations configure the processing circuitry to: encode, for transmission, one or more frames to advertise which AP of the plurality of APs is to serve as an exclusive point of contact for a multi-link setup process between the multi-link AP logical entity and a multi-link non-AP logical entity, wherein a plurality of stations (STAs) is affiliated with the multi-link non-AP logical entity, wherein the multi-link setup process establishes a link between each AP of the plurality of APs and a corresponding STA of the plurality of STAs; as part of the multi-link setup process, decode a multi-link setup Request Frame from the STA, wherein the multi-link setup Request Frame includes capability information of the STAs affiliated with the multi-link non-AP logical entity; and as part of the multi-link setup process, encode a multi-link setup Response Frame for transmission to the STA, wherein the multi-link setup Response Frame includes capability information of the APs affiliated with the multi-link AP logical entity, wherein as part of the multi-link AP logical entity, the APs of the plurality of APs share a common medium access control (MAC) data service interface to an upper layer, wherein the common MAC data service interface is associated with a common MAC address, and wherein the links to allow frames to be communicated between the multi-link non-AP logical entity and the multi-link AP logical entity using the common MAC address to provide a single MAC data service.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to multi-link devices and MAC services, and device capability information.
18. An apparatus for an Access Point (AP) station (AP STA), the apparatus comprising: processing circuitry; and memory, wherein the AP STA is affiliated with a AP multi-link device (MLD) that includes more than one other affiliated AP STAs, wherein for multi-link operation (MLO), the processing circuitry is configured to: perform a multi-link setup procedure with an non-AP MLD, the non-AP MLD comprising more than one affiliated non-AP STAs, the multi-link setup procedure to set up links between the non-AP MLD and the AP MLD to allow frames to be communicated between the non-AP MLD and the AP MLD using a single medium access control (MAC) service access point (SAP), wherein as part of the multi-link setup procedure, the processing circuitry is configured to: decode an association request frame received from one of the non-AP STAs of the non-AP MLD to initiate the multi-link setup procedure; and encode an association response frame for transmission to the one of the non-AP STAs affiliated with the non-AP MLD, wherein the association request frame indicates the links that are requested for setup and to carry an element that includes a MAC address of the non-AP MLD and capabilities of the non-AP STAs affiliated with the non-AP MLD, and wherein the association response frame is encoded to indicate which of the links are accepted for setup and carries an element that includes a MAC address of the AP MLD and capabilities of the APs that are affiliated with the AP MLD.
18. An apparatus of a station (STA), the STA included in a plurality of STAs affiliated with a multi-link non-AP logical entity, wherein as part of the multi-link non-AP logical entity, the STAs of the plurality of STAs share a common medium access control (MAC) data service interface to an upper layer, wherein the common MAC data service interface is associated with a common MAC address, the apparatus comprising: memory; and processing circuitry, configured to: exchange signaling with an access point (AP) as part of a multi-link setup process between the multi-link AP logical entity and a multi-link non-AP logical entity, wherein the AP is included in a plurality of APs affiliated with the multi-link AP logical entity, wherein the multi-link setup process establishes a link between each AP of the plurality of APs and a corresponding STA of the plurality of STAs, wherein as part of the multi-link setup process, the processing circuitry is configured to: encode, for transmission to the AP, a multi-link setup Request Frame that includes capability information of the STAs affiliated with the multi-link non-AP logical entity; and decode, from the AP a multi-link setup Response Frame that includes capability information of the APs affiliated with the multi-link AP logical entity wherein the links to allow frames to be communicated between the multi-link non-AP logical entity and the multi-link AP logical entity using the common MAC address to provide a single MAC data service.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to multi-link devices and MAC services, and device capability information.


It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 

Allowable Subject Matter
1.	Claims 1-20 are rejected under a non-statutory double patenting rejection but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein. 
As to Independent Claims 1, 11, and 18 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Seok et al. US 20170118602 disclose in Section [0038] An AP providing a distribution service and system (DS) linking multiple APs; Section [0043] A plurality of BSSs
connected to each other via a distribution system (DS) or linked with each other through a DS
referred to as ESS; Section [0043] A plurality of BSSs connected or linked to each other via a
distribution system (DS). WLAN system support multiple users in an MAC service access point;
Section [0053] In the MAC frame format the address field be configured to implement a BSSID
field; Section [0049] The STA can broadcasts a request frame at a specific channel to request
that all the APs to receive the request frame send network information to the STA; Section
[0051] First, the STA sends association request frame to AP; the association request frame
includes information on the STA’s capabilities; Section [0198] Capabilities Field-1130 within
the information element-1100 implements information on capabilities supported by STA and AP
in a MAC header; and prior art, Wang et al. US 20180242373 disclose in Section [0004] A
station or an access point indicate BSS coordination capabilities in an association request frame
and an association response frame. Section [0106] Reporting and coordination capability
information element (IE) used when STAs and APs indicate their capability as well as other BSS
coordination capabilities; Section [0122] Reporting and coordination capability IE are a part of
any management or other type of frame in MAC/PLCP headers; and one or more coordination
capabilities may be a part of a High Efficiency WLAN (HEW) capability IE and/or HEW
Operation IE.
However, Seok in view of Wang do not render obvious in combination with other
limitations in the independent claims 1-20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 9, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477